DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The claims, as originally filed, is missing claim 11.  In the interest of the clarity of the record and compact prosecution, claim 11 will be treated as having been canceled.  As such, claims 1-10 and 12-20 are pending such that there are 19 claims total.  It is noted that any future set of claims should note claim 11 as having been canceled.

Claim Objections
Applicant is advised that should claims 6 and 7 be found allowable, claims 13 and 14 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Giles (U.S. Pub. No. 2016/0130769 A1) (“Giles” hereinafter) in view of Meyers, III et al (U.S. Pat. No.6,984,670 B2) (“Meyers” hereinafter, wherein “C” refers to the column number(s) and “L” refers to the line number(s).
	
Regarding claim 1, Giles teaches a method of repairing a damaged surface (see Giles at [0021] teaching method for improved roadway repair… particularly suited for repairing damaged portions of roadways) comprising: 
preparing the damaged surface (see Giles at [0023] teaching clearing the damaged portion of loose debris… boreholes are then formed in the interior surface of the damaged portion, which is taken to meet the claimed preparing the damaged surface); and 
applying a liquid composition on the damaged surface (see Giles at [0024] teaching once the boreholes are formed, a fill material may be placed into the damaged portion… the fill material may have a consistency such that it travels to the bottom of the boreholes), wherein the 
wherein the composition comprises resin (see Giles at [0033] teaching that in an embodiment, the binding agent a resin, such as a polymer resin).
Giles also teaches that the fill material may comprise a resin and aggregate mixture (see Giles at [0024]) but does not explicitly teach that the aggregate is plastic.
Like Giles, Meyers teaches repair of damaged surface (see Meyers at C2 L33-37 teaching that the disclosure can be used as a repair or filler material… in this uses, the material is filled into a recess such as a crack, crevice, pothole, indentation, excavation, joint, cavity or the like to suitable level).
Meyers further teaches that the composite materials according to the disclosure use assorted recycled multi-polymer composition content to hold together the composite material (see Meyers at C3 L10-12).  And, one exemplary embodiment of the composite materials of the disclosure includes recyclable… polymers/plastics… including all commonly used low and high density polyethylene, polystyrene, polyvinyls, polypropylene, polyurethane, acrylics, polyethylene terephthalate and others  (see Meyers at C7 L55-61).  Meyers also teaches that the composite material involves pre-shredding each component into small chips and/or fine granules (see Meyer at C8 L28-29).  The composite material or polymers/plastics is taken to meet the claimed plastic aggregate.
Furthermore, Meyers teaches that the material (referring to the composite of the disclosure) provides significant environmental benefits (see Meyers at C4 L6-7), and provides waste disposal savings (see Meyers at C4 L10). 
As such, one of ordinary skill in the art would appreciate that Meyers teaches using recycled plastics in the repair of damages surfaces so as to provide environmental benefits and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to add the recycled plastics as taught by Meyers in Giles’ composition that repairs damages on surfaces so as to provide a composition that has significant environmental benefits and waste disposal savings.









Regarding claim 3, Giles as modified by Meyers teaches the limitations as applied to claim 1 above, and Giles further teaches that the composition further comprises a hardener (see Giles at [0033] teaching an embodiment, wherein the resin may be a two-part resin that includes the use of a curing agent, wherein the curing agent is taken to meet the claimed hardener because a curing agent allows the resin to harden).

Regarding claim 5, Giles as modified by Meyers teaches the limitations as applied to claim 1 above, and Meyers further teaches wherein the plastic aggregate is formed form one or more of virgin plastic and recycled plastic (see Meyers at C7 L55-58 teaching one exemplary embodiment of the composite materials of the disclosure includes recyclable… polymers/plastics), taken to meet the claimed one recycled plastic.

Regarding claim 9, Giles teaches a composition (see Giles at [0024] teaching the fill material may be placed into the damaged portion), wherein the fill material is taken to meet the composition based on the structure below, comprising:
resin (see Giles at [0033] teaching that in an embodiment, the binding agent a resin, such as a polymer resin), and

Giles also teaches a novel system and method for improved roadway repair (see Giles at [0021]).
Giles also teaches that the fill material may comprise a resin and aggregate mixture (see Giles at [0024]) but does not explicitly teach that the aggregate is plastic.
Like Giles, Meyers teaches a fill material (see Meyers at C2 L16-17 teaching the composite material of the disclosure may be used to fill potholes).
Meyers further teaches that the composite materials according to the disclosure use assorted recycled multi-polymer composition content to hold together the composite material (see Meyers at C3 L10-12).  And, one exemplary embodiment of the composite materials of the disclosure includes recyclable… polymers/plastics… including all commonly used low and high density polyethylene, polystyrene, polyvinyls, polypropylene, polyurethane, acrylics, polyethylene terephthalate and others  (see Meyers at C7 L55-61).  Meyers also teaches that the composite material involves pre-shredding each component into small chips and/or fine granules (see Meyer at C8 L28-29).  The composite material or polymers/plastics is taken to meet the claimed plastic aggregate.
Furthermore, Meyers teaches that the material (referring to the composite of the disclosure) provides significant environmental benefits (see Meyers at C4 L6-7), and provides waste disposal savings (see Meyers at C4 L10). 
As such, one of ordinary skill in the art would appreciate that Meyers teaches using recycled plastics to fill potholes so as to provide environmental benefits and waste disposal savings, and seek those advantages by adding recycled plastics in Giles’ composition that improves roadway repair.

Regarding claim 15, Giles teaches a pre-formed structure having a composition (see Giles at [0024] teaching the fill material may be placed into the damaged portion), wherein the fill material is taken to meet a pre-formed structure having a composition based on the structure below, comprising:
resin (see Giles at [0033] teaching that in an embodiment, the binding agent a resin, such as a polymer resin), and
a hardener (see Giles at [0033] teaching an embodiment, wherein the resin may be a two-part resin that includes the use of a curing agent, wherein the curing agent is taken to meet the claimed hardener because a curing agent allows the resin to harden).
Giles also teaches a novel system and method for improved roadway repair (see Giles at [0021]).
Giles also teaches that the fill material may comprise a resin and aggregate mixture (see Giles at [0024]) but does not explicitly teach that the aggregate is plastic.
Like Giles, Meyers teaches a fill material (see Meyers at C2 L16-17 teaching the composite material of the disclosure may be used to fill potholes).
Meyers further teaches that the composite materials according to the disclosure use assorted recycled multi-polymer composition content to hold together the composite material (see Meyers at C3 L10-12).  And, one exemplary embodiment of the composite materials of the disclosure includes recyclable… polymers/plastics… including all commonly used low and high density polyethylene, polystyrene, polyvinyls, polypropylene, polyurethane, acrylics, 
Furthermore, Meyers teaches that the material (referring to the composite of the disclosure) provides significant environmental benefits (see Meyers at C4 L6-7), and provides waste disposal savings (see Meyers at C4 L10). 
As such, one of ordinary skill in the art would appreciate that Meyers teaches using recycled plastics to fill potholes so as to provide environmental benefits and waste disposal savings, and seek those advantages by adding recycled plastics in Giles’ composition that improves roadway repair.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to add the recycled plastics as taught by Meyers in Giles’ composition that improves roadway repair so as to provide a composition that has significant environmental benefits and waste disposal savings.





Claims 2, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Giles as modified by Meyers as applied to claims 1, 9 and 15 respectively above, and further in view of Hoedl (U.S. Pat. No. 5,075,057) (“Hoedl” hereinafter, wherein “C” refers to the column number(s) and “L” refers to the line number(s)).

Regarding claims 2, 10 and 16, Giles as modified by Meyers teaches the limitations as applied to claims 1, 9 and 15 respectively above, but Giles as modified by Meyers does not explicitly teach that the composition further comprises plastic fines (claims 2 and 16); pulverized plastic (claim 10).

Hoedl also teaches that the scrap material mixtures containing both thermoplastic and cured thermosetting resin in substantial quantities can be used as the binder (see Hoedl at C2 L63-65)… provided that the scrap material mixture is first reduced to a fine particle, powder size and is homogenized to form a macro homogeneous powder mixture, before it is mixed and intimately dispersed with the filler or reinforcement (see Hoedl at C2 L68-C3 L5).  In addition, Hoedl teaches that a step of shredding and milling the mixture to reduce it to a fine particle size such that substantially all the particles thereof have a maximum dimension not greater than about 1 mm (see Hoedl at C3 L18-22).  The powder mixture… with a maximum dimension not greater than about 1 mm is taken to meet the claimed plastic fines or pulverized plastic.
Furthermore, Hoedl teaches that the process of the disclosure allows the utilization of mixed scrap material, without the need for separation of the individual components thereof (see Hoedl at C3 L5-8).
As such, one of ordinary skill in the art would appreciate that Hoedl teaches the use of powder mixture with a maximum dimension not greater than about 1 mm (or plastic fines/pulverized plastic) so as to allow the utilization of mixed scrap material, without the need for separation of the individual components thereof, and seek those advantages by the adding plastic fines in Giles’ composition that repairs damages on surfaces.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to add the plastic fines/pulverized plastic (or powder mixture with a maximum dimension not greater than about 1 mm) as taught by Hoedl in Giles’ composition that repairs damages on surfaces so as to allow the utilization of mixed scrap material, without the need for separation of the individual components thereof.



Claims 4, 6, 7, 13, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Giles as modified by Meyers as applied to claims 1 and 15 respectively above, and further in view of Alqahtani (U.S. Pat. No. 10,294,155 B2) (“Alqahtani” hereinafter, wherein “C” refers to the column number(s) and “L” refers to the line number(s)).

Regarding claim 4, Giles as modified by Meyers teaches the limitations as applied to claim 1 above, and Meyer further teaches that the composite material involves pre-shredding each component into small chips and/or fine granules (see Meyer at C8 L28-29).
Giles as modified by Meyers does not explicitly teach that the plastic aggregate is disc shaped.
Like Meyers, Alqahtani teaches recycled plastic (see Alqahtani at C1 L15-16 teaching synthetic recycled plastic aggregate for use in concrete), and recycled polyethylene terephthalate (see Alqahtani at C1 L65-66), wherein the recycled polyethylene terephthalate is taken to meet the claimed plastic aggregate.  Like Meyers, Alqahtani also teaches that the recycled plastic are shredded and processed by grinding to obtain particles (see Alqahtani at C3 L62). 
Furthermore, Alqahtani further teaches that as a result of environmental concerns, there has been a growing trend for the use of secondary, industrial, granular and recycled plastic wastes (see Alqahtani at C1 L29-32), and about 80% of the plastic wastes are either left in stockpiles, as landfill material, or is illegally dumped (see Alqahtani at C1 L47-49).  Most importantly, much of the non-decaying wastes will remain in the environment for hundreds, perhaps thousands of years (see Alqahtani at C1 L49-51)… the non-decaying waste will not only cause a waste disposal crisis, but also contribute to significant environmental problems (see Alqahtani at C1 L51-53).
Alqahtani also teaches a perspective view of samples of a synthetic recycled plastic aggregate in Fig. 1 (see Alqahtani at Fig. 1, also shown below, and C2 L23-24).

    PNG
    media_image1.png
    498
    1207
    media_image1.png
    Greyscale

As shown in Fig. 1 above, Alqahtani illustrates shapes of the recycled plastics approximating a disc, thus meeting the claimed disc shaped.
	In addition, it has been held that changes in shape “was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed… was significant” (see MPEP § 2144.04.IV.B).
As such, one of ordinary skill in the art would appreciate that Alqahtani teaches the use of recycled plastic wastes with a shape approximating a disc, and seek those advantages by using recycled plastic wastes with a shape approximating a disc in Giles’ composition that repairs damages on surfaces, so as the non-decaying waste will not cause waste disposals crisis and environmental problems.  In addition, changes in shape “was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed… was significant”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use recycled plastic wastes with a shape approximating a disc as taught by Alqahtani in Giles’ composition that repairs damages on surfaces so as the non-decaying waste will not cause waste disposals crisis and environmental problems.  And, changes in shape “was a matter of choice which a person of ordinary skill in the 

Regarding claims 6, 13 and 20, Giles as modified by Meyers teaches the limitations as applied to claims 1 and 15 respectively above, and Meyer further teaches that the composite material involves pre-shedding each component into small chips and/or fine granules (see Meyer at C8 L28-29), and please see claim 4 rejection above, which is incorporated herein.
Giles as modified by Meyers does not explicitly teach that the plastic aggregate is less than 5.0 mm.
As mentioned, like Meyers, Alqahtani teaches synthetic recycled plastic aggregate for use in concrete (see Alqahtani at C1 L15-16).
Alqahtani further teaches that the recycled plastic is shredded and processed by grinding to obtain particles with a maximum size of 2.36 mm (see Alqahtani at C3 L61-63), thus teaching the claimed size of the plastic aggregate that is less than 5.0 mm.
Furthermore, Alqahtani teaches that as a result of environmental concerns, there has been a growing trend for the use of secondary, industrial, granular and recycled plastic wastes (see Alqahtani at C1 L29-32), and about 80% of the plastic wastes are either left in stockpiles, as landfill material, or is illegally dumped (see Alqahtani at C1 L47-49).  Most importantly, much of the non-decaying wastes will remain in the environment for hundreds, perhaps thousands of years (see Alqahtani at C1 L49-51)… the non-decaying waste will not only cause a waste disposal crisis, but also contribute to significant environmental problems (see Alqahtani at C1 L51-53).
As such, one of ordinary skill in the art would appreciate that Alqahtani teaches the use of recycled plastic wastes that is shredded and processed by grinding to obtain particles with a maximum size of 2.36 mm, and seek those advantages by using recycled plastic wastes with a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use recycled plastic wastes with a maximum size of 2.36 mm as taught by Alqahtani in Giles’ composition that repairs damages on surfaces so as the non-decaying waste will not cause waste disposals crisis and environmental problems.

Regarding claims 7 and 14, Giles as modified by Meyers teaches the limitations as applied to claim 1 above, and Meyer further teaches that the composite material involves pre-shredding each component into small chips and/or fine granules (see Meyer at C8 L28-29), and please see claim 4 rejection above, which is incorporated herein.
Giles as modified by Meyers does not explicitly teach that the plastic aggregate is greater than 1.0 mm.
As mentioned, like Meyers, Alqahtani teaches synthetic recycled plastic aggregate for use in concrete (see Alqahtani at C1 L15-16).
Alqahtani further teaches that the recycled plastic is shredded and processed by grinding to obtain particles with a maximum size of 2.36 mm (see Alqahtani at C3 L61-63), thus teaching the claimed size of the plastic aggregate that is greater than 1.0 mm.
Furthermore, Alqahtani teaches that as a result of environmental concerns, there has been a growing trend for the use of secondary, industrial, granular and recycled plastic wastes (see Alqahtani at C1 L29-32), and about 80% of the plastic wastes are either left in stockpiles, as landfill material, or is illegally dumped (see Alqahtani at C1 L47-49).  Most importantly, much of the non-decaying wastes will remain in the environment for hundreds, perhaps thousands of years (see Alqahtani at C1 L49-51)… the non-decaying waste will not only cause a waste disposal crisis, but also contribute to significant environmental problems (see Alqahtani at C1 L51-53).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use recycled plastic wastes with a maximum size of 2.36 mm as taught by Alqahtani in Giles’ composition that repairs damages on surfaces so as the non-decaying waste will not cause waste disposals crisis and environmental problems.





Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Giles as modified by Meyers as applied to claim 1 above, and claims 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Giles as modified by Meyers and Hoedl as applied to claims 9, 10, 15 and 16 respectively above, and each further in view of Figovsky et al. (U.S. Pat. No. 9,051,447 B1) (“Figovsky” hereinafter, wherein “C” refers to the column number(s) and “L” refers to the line number(s)).

Regarding claim 8, Giles as modified by Meyers teaches the limitations as applied to claim 1 above; and, regarding claims 12 and 17, Giles as modified by Meyers and Hoedl teaches the limitations as applied to claims 9-10 and 15-16 respectively above, but Giles as modified by Meyers and Hoedl does not explicitly teach that the composition further comprises fly ash.
As mentioned, Giles teaches a fill material that may be place in a damaged portion of a roadway (see Giles at [0004] and [0024]).  Giles also teaches that the fill material may comprise a resin and aggregate mixture (see Giles at [0024]).  And, Giles teaches that the aggregate is a quartz aggregate (see Giles at [0034]).

Furthermore, Figovsky teaches that polymer concrete is a composite material in which the binder consists entirely of synthetic organic polymer (see Figovsky at C1 L9-10)… is a composite material in which aggregates are bonded together with resins in a polymer matrix (see Figovsky at C1 L12-14), and a variety of aggregate types have been used in polymer concretes, wherein fly ash is featured in the list (see Figovsky at C1 L25-30), thus meeting the claimed fly ash in the composition.
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to replace the quartz aggregate in Giles with fly ash as taught by Figovsky as one of the aggregates in the polymer concrete or fill material because it has been held that “the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination” (see MPEP § 2144.07).

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Giles as modified by Meyers as applied to claim 15 above, and further in view of Espeland et al. (U.S. Pat. No. 6,034,155) (“Espeland” hereinafter, wherein “C” refers to the column number(s) and “L” refers to the line number(s)).

Regarding claim 18, Giles as modified by Meyers teaches the limitations as applied to claim 15 above, but Giles as modified by Meyers does not explicitly teach that the structure is a panel.

Furthermore, Espeland teaches that polymer concrete is a term that applies to a variety of composites of polymer and concrete or aggregate (see Espeland at C1 L9-10)… other composites referred to as polymer concrete do not contain cement, per se; rather they are composites made by polymerizing a monomeric, oligomeric and/or polymeric material with filler material, such as an aggregate (see Espeland at C1 L16-21), and typical polymer concrete composites are made from one or more thermosetting resins, a promoter, and catalyst to cure the material, along with aggregate (see Espeland at C2 L7-10).
Espeland also teaches that the polymer concrete compositions of the disclosure are particularly suitable for use in making articles such as pipes, pipe liners, interceptor structures, tunnel support linings, bridge deckings, building panels, armor plating, dam and spillway overflows, tank liners, electrolytic containers, cells, tanks, trenches, sumps and other monolithic cast structures (i.e., articles cast in one piece) (see Espeland at C4 L16-23), wherein the building panels is taken to meet the claimed structure is a panel.
Moreover, Espeland teaches that a structure which can withstand highly corrosive environment… is through the use of polymer concrete (see Espeland at C2 L5-7).
As such, one of ordinary skill in the art would appreciate that Espeland teaches that polymer composites are suitable for use in making articles cast in one piece such as a panel, and seek those advantages by using the composition of Giles as modified by Meyers as a panel so as to withstand highly corrosive environment.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use the composition of Giles as modified by Meyers as an article cast in one piece such as a panel as taught by Espeland so as to withstand highly corrosive environment.






















Regarding claim 19, Giles as modified by Meyers and Espeland teaches the limitations as applied to claims 15 and 18 above, but Giles as modified by Meyers and Espeland does not explicitly teach wherein the panel has a thickness of about one inch.
However, Espeland teaches that the polymer concretes of the disclosure are at least about 6.5 times stronger than Portland cement concretes in compression, at least about 5 times stronger in tensile, at least about 54 times stronger in shear, at least about 5.5 times stronger in bonding, and at least 6 times stronger in flexure (see Espeland at C5 L8-17), and these superior properties can be produced with reduced thickness and reduced weight when compared to standard Portland cement concrete (see Espeland at C5 L44-46).
And as mentioned, Espeland also teaches that the polymer concrete compositions of the disclosure are particularly suitable for use in making articles such as pipes, pipe liners, interceptor structures, tunnel support linings, bridge deckings, building panels, armor plating, dam and spillway overflows, tank liners, electrolytic containers, cells, tanks, trenches, sumps and other monolithic cast structures (i.e., articles cast in one piece) (see Espeland at C4 L16-23).
As such, one of ordinary skill in the art would appreciate that polymer concrete has superior properties (compression, tensile, shear, bonding, flexure) than Portland cement concretes, and can be produced with reduced thickness and reduced weight when compared to standard Portland cement concrete, and can be used in making monolithic cast structures such as a panel, as taught by Espeland.  Thus, the thickness of the panel is based on routine optimization based on the properties of polymer concrete (compression, tensile, shear, bonding, flexure), and the intended use of polymer concretes (i.e., monolithic cast structures such as a panel).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, that the thickness of the panel, such as about one inch, is 
	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039. The examiner can normally be reached M-F 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/BRYAN D. RIPA/Supervisory Patent Examiner, Art Unit 1731